220 F.2d 438
John WEXLEY, Appellant,v.KTTV, Inc., et al., Appellees.
No. 13854.
United States Court of Appeals, Ninth Circuit.
March 30, 1955.

Appeal from the United States District Court, Southern District of California, Central Division; William M. Byrne, Judge.
Edward Mosk, Aubrey I. Finn, Hollywood, Cal., for appellant.
Daniel A. Weber, Irving B. J. Levine, Beverly Hills, Cal., for appellees.
Before STEPHENS, FEE, and CHAMBERS, Circuit Judges.
PER CURIAM.


1
This appeal involves the construction of a contract concerning assigned and reserved radio, television, publication, live production, and other rights in and to a dramatic composition entitled "The Last Mile". The District Court, Honorable William M. Byrne presiding, decided the issues in favor of the defendant and wrote an excellent analysis of the contract upon which it based its judgment. We are in agreement with the opinion and upon its reasoning we affirm the judgment. 108 F.Supp. 558.


2
Affirmed.